On Petition for Rehearing.
Per Curiam.
Plaintiffs have petitioned for a rehearing. The principal point urged in the petition is that this court was and is without jurisdiction to consider any question on this appeal for the reason that Largent has not been served with notice of appeal. It is doubtless true, as asserted by the plaintiffs, that a party who desires to appeal from a judgment or order must serve notice of appeal upon all “adverse” parties. For, of course, a court cannot determine the rights of a party not before it; and, hence, an appellate court has no jurisdiction to reverse or modify the judgment in such manner as shall affect the rights of the parties on whom notice of appeal has not been served, as such rights have been ascertained and finally determined by the judgment. But the lack of jurisdiction does not exist where such reversal or modification cannot affect the legal rights of the parties not served with notice. Williams v. Santa Clara Min. Asso. 66 Cal. 193, 194, 5 Pac. 86. It by no means follows that every person named in the title of an action as a party plaintiff is an adverse party on an appeal taken by the defendant from a judgment rendered in such action; or that every person named as a party defendant is an adverse party on an appeal taken by the plaintiff. An “adverse” party, within the meaning of the statute relating to service of notice of appeal is one whose interest in the judgment or order appealed from is in conflict with the modification or reversal sought by the appellant. Spelling New Tr. & App. Pr. p. 1140; Conrad v. Pacific Pkg. Co. 34 Or. 341, 49 Pac. 659, 52 Pac. 1134, 57 Pac. 1021. And “mere nominal parties or parties who have no interest that can be affected by the judgment- on appeal” need not be served *241with notice of appeal. Smith, v. Burns, 71 Or. 133, L.R.A.1915A, 1130, 135 Pac. 200, 142 Pac. 352, Ann. Cas. 1916A, 666; 2 R. C. L. pp. 68-69; 3 C. J. 1017. As was said by the Supreme Court of the United States (Amadoo v. Northern Assur. Co. 201 U. S. 194, 201, 50 L. ed. 722, 726, 26 Sup. Ct. Rep. 507): “Parties having no legal interest in maintaining or reversing a judgment or decree are not necessary parlies to a writ of error or appeal.”
Plaintiffs brought the instant action to compel the International Harvester Company of America to perform a certain contract; and in order to facilitate and make such performance possible, they asked that the deed from Largent to Norton be reformed by substituting the International Harvester Company of America as grantee in such deed in place of Norton.
. As stated in the former opinions Powell had a mortgage, which had- been foreclosed. The time for redemption had expired, unless the redemption made by Mary E. Norton was. effective. In its findings of fact, the trial court ignored the theory of the case, and the issues framed by the pleadings, and made findings with respect to the mortgage from Largent to Powell, the, ¡foreclosure of such mortgage, and ordered judgment in favor of Powell fói* a-cancelation of the Norton deeds,’and- further ordered judgment- "that the plaintiff, Albert M. Powell, is entitled to a, sheriff’s deed, based upon the foreclosure of the• mortgage, etc.” The effect of this’ judgment was to award the premises to Powell, and to devest Largent as rvell -as the Nortons of every interest in or claim upon the premises. The appellants in this case are not asking for the reversal or modification of a judgment favorable to Largent. They are asking for the reversal of a judgment favorable to Powell alone. And there is absolutely no way, reasonably anticipatory, .whereby any legal or • substantial right of Largent can in any way be affected by a reversal of the judgment, and a dismissal of plaintiff’s action. Not only is this, in our opinion, the only conclusion which can be drawn from the facts referred to, but Largent’s testimony as contained in the record 'fails to disclose any condition under which he could be benefited-by an affirmance, or deprived of any benefit by a reversal, of the judgment. Not only so, but Lar-gent’s testimony contains strong intimations that he had and has no personal interest in the litigation. ■ He testified that he intervened at *242Powell’s request, and would not have done so in the absence of such request. He also testified that after he had signed the stipulation for a dismissal of the petition in intervention, it was at Powell’s request that he ashed to be relieved from the stipulation and once more become a party.
In the petition for rehearing it is contended, in effect, that the court should not examine the record, but that “the motion to dismiss must be determined from the pleadings or, at the most, from the findings or judgment in addition to the pleadings.” It is doubtless true that ordinarily an appellate court will refuse to consider the merits, or examine the entire record, on a motion to dismiss the appeal. This does not mean, however, that the court will dismiss an appeal because it necessitates an examination of the record to determine whether the motion should be granted or denied. Corpus juris says: “Where, in passing on a motion to dismiss, the court would be required to examine the entire record, the motion will not be considered in advance of a hearing on the merits. The practice in such case is to deny the motion with leave.to renew it on submission of the cause on the merits. The court may examine the whole record in determining jurisdiction on a motion to dismiss.” 4 C. J. 603.
We adhere to our former opinions. Plaintiffs’ action is ordered dismissed. A rehearing is denied.